Exhibit 10.5

 

NAME OF EMPLOYEE

ADDRESS OF EMPLOYEE

 

 

8 June 2005

 

Dear Colleague

 

SHARE OPTIONS STATEMENT

 

This statement details your lastminute.com plc (“lastminute.com”) shares under
option and should be read in conjunction with the accompanying letters (“the
Letters”) regarding the Recommended Acquisition of lastminute.com by Travelocity
Europe Limited, a wholly owned subsidiary of Sabre, Inc., the terms and
conditions enclosed with the Letters and the Scheme Document.

 

Statement re Share Options

 

Option Scheme
Name

 

Option Grant
Date

 

Option price
(pence)

 

Number of lastminute.com shares
under option

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please read the Letters carefully as your option(s) will in due course lapse
unless you take steps to exercise it/them.

 

If you have any queries please contact the Company Secretarial Department on +
44 (0)20 7866 4455.

 

 

Yours sincerely

 

/s/ Simon Watkins

 

Simon Watkins

Company Secretary

 

1

--------------------------------------------------------------------------------